443 F.2d 1177
Doris EDWARDS et al., Plaintiffs-Appellants,v.GREENVILLE MUNICIPAL SEPARATE SCHOOL DISTRICT et al.,Defendants-Appellees.
No. 29802.
United States Court of Appeals, Fifth Circuit.
June 11, 1971.

John C. Brittain, Jr., James A. Lewis Oxford, Miss., for appellants.
Edward J. Bogen, Greenville, Miss. for appellees.
For prior opinion, see 431 F.2d 365.
ORDER
Before THORNBERRY, COLEMAN, and CLARK, Circuit Judges.

BY THE COURT:

1
On motion of the appellees filed April 28, 1971, it is ordered that the judgment of the District Court in this case as it relates to student assignment is vacated and the cause remanded in order that the District Court may require the school board, in such particulars as may be necessary, to submit and implement a student assignment plan that complies with the principles set forth in Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971), insofar as they relate to the issues presented in this appeal.


2
The District Court shall require the school boards to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 5 Cir., 1970, 433 F.2d 611, 618-19.


3
Vacated and remanded with direction.